DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 16 November 2020 have been considered but are moot as the amendment required the examiner to find a new reference.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 2011/0318178), in view of Frederiksen et al. (“Frederiksen”; US 2015/0275858).
Regarding claim 1: Andersen discloses a wind turbine drive system, comprising: 

a motor drive portion for outputting power (paragraph 0027); 
a speed reducing portion (as 13 is a smaller gear than 11) for receiving the power transmitted from the motor drive portion; and 
a motor braking portion for braking the motor drive portion (inherent as the motor must be able to brake); 
a state quantity detection unit for detecting, for each of the plurality of drive devices, a load between the meshing portion of the each of the plurality of drive devices and the ring gear (paragraph 0043 – current, indicative of load is a parameter); and 
a control unit for controlling the motor drive portion and/or the motor braking portion of each of the plurality of drive devices based on the load for the each of the plurality of drive devices detected by the state quantity detection unit, so as to reduce a degree of variation in the load among the plurality of drive devices (paragraph 0015);
wherein the control unit controls the motor drive portion and/or the motor braking portion of each of the plurality of drive devices to reduce the degree of variation in the load among the plurality of drive devices in a case where the degree of variation in the load among the plurality of drive devices deviates from a permissible range (paragraph 0015 and 0039 – the difference, or in other words degree of variation, is controlled to 0, implying the permissible range is 0).

However, Frederiksen discloses the control unit is configured to control neither the motor drive portion nor the motor braking portion of each of the plurality of drive devices to reduce the degree of variation in the load among the plurality of drive devices in a case where the degree of variation in the load among the plurality of drive devices falls within the permissible range (Y branch in Fig. 3, as 18 or 19 would requiring braking or driving the motor).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the control unit of Andersen to control neither the braking nor motoring portion of the drive devices, as disclosed by Frederiksen, as the drive devices would not need to be controlled since they are operating in the permissible range.  
Regarding claim 3: Andersen discloses the state quantity detection unit detects the load by measuring an amount of a force acting on the speed reducing portion (paragraph 0018 – torque on the shaft may be the parameter).
Regarding claim 4: Andersen discloses the control unit reduces the degree of variation in the load among the plurality of drive devices by adjusting a number of rotations or a torque of the motor drive portion of each of the plurality of drive devices (paragraph 0034 – frequency and torque are controlled).
Regarding claim 7: Andersen discloses the control unit determines, based on a magnitude of the load for each of the plurality of drive devices detected by the state quantity detection unit, whether or not to control the motor drive portion and/or the motor braking portion of each of the plurality of drive devices to reduce the degree of variation in the load among the plurality of drive devices (0034 – the control unit controls the frequency based on whether the torque needs to be increased or decreased, equivalent to controlling the drive or the braking portion).
Regarding claim 8: Andersen discloses a first structure (a nacelle) and a second structure (a tower) configured to rotate relative to each other; 
a ring gear (11) provided in the second structure; and 
the wind turbine drive system according to claim 1 (see claim 1, above).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen and Frederiksen as applied to claim 1 above, further in view of Wilson et al. (“Wilson”; US 2010/0014969).
Regarding claim 2:  Andersen discloses each of the plurality of drive devices is fixed to the first structure via a fastener (inherent, as they must be fastened together), but does not explicitly disclose the state quantity detection unit detects the load by measuring an amount of a force acting on the fastener.
However, Wilson discloses the state quantity detection unit detects the load by measuring an amount of a force acting on the fastener (paragraph 0070 – instrumented bolts).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the drive devices of Andersen .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen and Frederiksen as applied to claim 1 above, further in view of Kodama et al. (“Kodama”; US 2013/0127272).
Regarding claim 5:  Andersen discloses in a state where the motor braking portion of each of the plurality of drive devices is applying a braking force to the corresponding motor drive portion (reducing the torque on the motor drive portion). 
Andersen does not explicitly disclose the control unit reduces the degree of variation in the load among the plurality of drive devices by controlling at least the motor braking portion of a drive device for which the load is largest among the plurality of drive devices to weaken the braking force thereof.
However, Kodama discloses the control unit reduces the degree of variation in the load among the plurality of drive devices by controlling at least the motor braking portion of a drive device for which the load is largest among the plurality of drive devices to weaken the braking force thereof (paragraph 0049 – when excessive reverse forces intensively act on one drive unit, in other words, the load is the greatest, the braking mechanism is disconnected).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the drive devices of Andersen to reduce the braking as disclosed by Kodama in order to compensate for excessive external forces (paragraph 0049).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN GUGGER/Primary Examiner, Art Unit 2832